DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 28 March 2022.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case.  The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-23 are original.
Claims 1-23 are currently pending and have been examined.

Priority
This application 17/706,226 filed on 28 March 2022 claims priority from US application 16/565,317 filed on 9 September 2019, from US application 15/345,303 filed on 7 November 2016, US application 15/185,764 filed on 17 June 2016, US application 15/131,947 filed on 18 April 2016, US application 15/055,374 filed on 26 February 2016, US application 13/627,990 filed on 26 September 2012, US application 13/627,999 filed on 26 September 2012, US application 13/627,986 filed on 26 September 2012, US application 13/627,995 filed on 26 September 2012, and US provisional application 61/695,269 filed on 30 August 2012.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fare calculation engine in claims 1-15; algorithm selector module in claims 13-14; parameter selection module in claims 15 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4 and 9-15:
Claim 1 (and its dependent claims 2-4, 9-15) includes the limitation “the fare calculation engine performing a fare calculation algorithm", without further clarifying the fare calculation algorithm, which represent claim language in scope that is not supported by the written specification.  Note the following passages:
[0056] In certain embodiments, the user interface is configured to display a list of FHV trips taken within the jurisdiction, as well as details associated with the trips. The fare calculation information may include an algorithm, wherein the processors are configured to calculate trip fares using the algorithm. The fare calculation information may include fare calculation algorithm parameter values, wherein the processors are configured to calculate trip fares using the parameter values.

[0062] The process may further include storing fare calculation information associated with a jurisdiction regulated by a second regulatory entity in the computer memory. The process may further include calculating trip fares based at least partially on the fare calculation information associated with the jurisdiction regulated by the second regulatory entity. In certain embodiments, the user interface is configured to display a map showing real-time FHV activity in at least a portion of the jurisdiction. The user interface may further be configured to display historical FHV activity. In certain embodiments, the user interface is configured to display a list of FHV trips taken within the jurisdiction, as well as details associated with the trips. The fare calculation information can include an algorithm, wherein the processors are configured to calculate trip fares using the algorithm. The fare calculation information can include fare calculation algorithm parameter values, wherein the processors are configured to calculate trip fares using the parameter values.

[0191] When a user indicates a desired to implement zone editing functionality, a user interface as illustrated in FIG. 5G may be displayed. Such an interface may enable users to manage fare calculation and meter parameter information associated with one or more zones. The user interface 500G may further enable user to create, edit, manage, and delete fare calculation algorithms and/or meter parameters. For example, within a particular zone, a particular fare calculation algorithm may be applicable in certain situations. Such algorithm may include one or more variables, as shown in FIG. 5G. A regulatory agency may utilize the user interface 500G to modify algorithms or parameters as desired in order to regulate fare calculation with in the zone. The variables and algorithm listed in FIG. 5G are provided as examples only, and different algorithms or parameters may be utilized in fare calculation management depending on relevant regulations. 

    PNG
    media_image1.png
    516
    744
    media_image1.png
    Greyscale

[0192] Variables associated with fare calculation algorithms may include, for example, mileage rate, time rate, flagged down, or other initiation fees, toll charges, charges for dispatching services, other value-added services provided by third-party companies or other extra charges associated with particular events or locations incurred by an FHV operator or otherwise appropriately charged to the passenger. The following algorithms, or variations thereof, may serve as a basis for taxi fare calculations in Las Vegas, for example, as determined by relevant regulations with respect to various trip circumstances: [0193] (1) Cash payment; Never on airport property Taxi Fare=A+(B*(Distance Traveled*13))+(C*Wait Time)+(F*Distance Traveled) [0194] (2) Cash; Entered/left airport property Taxi Fare=A+(B*(Distance Traveled*13))+(C*Wait Time)+D+(F*Distance Traveled) [0195] (3) Credit card; Never on airport property Taxi Fare=A+(B*(Distance Traveled*13))+(C*Wait Time)+E+(F*Distance Traveled) Wherein: A=First 1/13th Mile ($3.30) 

B=Each additional 1/13th Mile ($0.20) 

C=Waiting time, per hour ($30) 

D=McCarran Airport Property ($1.80) 

E=Credit/Debit Card Fee ($3.00) 

F=Fuel Surcharge per Mile ($0.20) 

Wait Time=Number of hours when the taxi is not moving, the meter is on and the passenger is out of the FHV. 

Distance Traveled=Miles traveled from pick-up location to destination [0196] As shown above, fare calculation algorithms may include fees associated with geographical areas, wherein such fees are applied when an FHV arrives at or traverses certain geographical areas during a hired trip. Example may include fees for crossing a bridge or entering a metropolitan area. Such fees may be associated with third-party toll charges, and may include additional fees on top of such fares/charges to be paid to the FHV management entity. Systems and methods disclosed herein provide for online access to, and modification of, fare calculation parameters and algorithms. Such online functionality may significantly reduce costs and/or time associated with taximeter updates. Furthermore, systems disclosed herein may allow for simplified driver/owner/regulator transactions, thereby increasing efficiency and/or transaction capacity.

At best, the Applicant has only disclosed four particular algorithms (species) regarding the calculation of fare in the written specification, see ¶[0192-196], Fig 5G however the Applicant is claiming the entire genus of all ways of calculating fare and any / all algorithms to do so.  Also note that the Applicant has only disclosed potential variables in ¶[0192], ¶[0196] that may be used in algorithms without disclosing exactly how they are used to calculate a fare (i.e. what mathematical operations are used with these variables). See MPEP 2161 “For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation ("DWT").  The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished.  However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients.  Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim”.  LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. As such, the written specification does not support the scope of claim 1 as claimed, therefore claim 1 (and its dependent claims 2-4, 9-15) are rejected as failing to comply with the written description requirement. Note that this is not an enablement rejection.
To overcome this rejection, the Office recommends amending the ‘performing a fare calculation algorithm’ step (claim 1), by adding further details to the 'algorithm' to more closely resemble at least one of the individual disclosed species presented in ¶[0192-196], and/or Fig 5G.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-23:
Claim 16 recites the limitation "the FHV" in line 14.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 17-23.  Note that the claim only references an ‘FHV management server’, an ‘FHV operator mobile device’, and ‘FHV options’, but does not previously recite an ‘FHV’ or an ‘FHV to hail’.  For the purpose of examination, the Office will interpret this as referring to a newly introduced ‘FHV’.
Claim 22:
Claim 22 recites the limitation "the one or more devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 22 currently refers to the method of claim 16, however there is ‘one or more devices’ in claim 21.  For the purpose of examination, the Office will interpret this as referring to ‘one or more devices disposed within the selected FHV upon arrival’ as recited in claim 21, and similar to dependent claim 12 (i.e. The method of claim 21, wherein the one or more devices comprises an onboard diagnostic device).
Claim 23:
Claim 23 recites the limitation "the fare calculation algorithm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office will interpret this as referring to a newly introduced ‘fare calculation algorithm’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-23:
Step 1:
Claims 1-23 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-23 recite an abstract idea. Independent claim 1 recites: performing a fare calculation algorithm; communicating a calculated fare value to the passenger; displaying the calculated fare value; allowing a user to view available FHV options by presenting the available FHV options; allowing the user to hail a vehicle; and selecting a FHV to hail based on one or more preferences of the user. Independent claim 16 recites: communicating a calculated fare to the passenger; allowing a user to view available FHV options; selecting the FHV to hail based on one or more preferences of the user; and allowing the user to hail the FHV. The claims as a whole recite methods of organizing human activities.
The limitations of the fare calculation engine performing a fare calculation algorithm; the FHV management server communicating a calculated fare value to the passenger mobile device; the passenger application displaying the calculated fare value; allowing a user to view available FHV options by presenting the available FHV options with the passenger application; allowing a user to view available FHV options; allowing the user to hail a vehicle using the passenger mobile device; automatically selecting a FHV to hail based on one or more preferences of the user; and the passenger application allowing the user to hail the FHV are methods of organizing human activities.  For instance, the claims are similar to a transportation service employee calculating transportation fare options for for-hire vehicles and sharing them with a requestor, and the requestor chooses to hire one of the vehicles based on their preferences. Other than reciting generic computer components, such as FHV management server, passenger mobile device, passenger application, fare calculation engine, and performing steps ‘automatically’, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial or legal interactions, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
The mere recitation of generic computer components (e.g. claim 1: fare calculation engine, FHV management server, passenger mobile device, passenger application, ‘automatically’; claim 16: FHV management server, passenger mobile device, passenger application, ‘automatically’ ) does not take the claims out of methods of the organizing human activity grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1-23 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities in a computer environment.  The claimed computer components (i.e. fare calculation engine, FHV management server, passenger mobile device, passenger application) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of the passenger mobile device and FHV operator mobile device in the limitations does no more than generally link the use of the judicial exception to a particular field of use (i.e. mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating over a network and its steps of a for-hire vehicle ("FHV") management server communicating over a network with a FHV operator mobile device having an operator application disposed thereon; the operator application providing functionality for communicating with the FHV management server over the network; the FHV management server communicating over the network with a passenger mobile device having a passenger application disposed thereon; the passenger application providing functionality for communicating with the FHV management server over the network are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent performing steps), and amounts to mere data transmission, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the FHV management server, network, FHV operator mobile device, operator application, passenger mobile device, passenger application (generic computers / general computer components) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Next, the element of the network in the limitations does no more than generally link the use of the judicial exception to a particular technological environment (i.e. remote / networked computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process (e.g. sharing information / data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as a method of organizing human activity, note that the step of communicating a calculated fare value is also recited at a high level of generality (e.g. as a general means of transmitting the fare for display), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the FHV management server and mobile device (generic computer / general computer component) is only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating here more than using computers as a tool to perform an otherwise manual process (e.g. sharing a fare to the passenger).  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
While identified in Step 2A Prong One as a method of organizing human activity, note that the steps of displaying / presenting / viewing (claim 1: the passenger application displaying the calculated fare value; allowing a user to view available FHV options by presenting the available FHV options with the passenger application; claim 16: allowing a user to view available FHV options) are also recited at a high level of generality (i.e. a general means of displaying / presenting / outputting data), and amount to mere outputting data, which is a form of extra-solution activity and not a practical application.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the passenger application (general computer component) is only being used as a tool in the displaying / presenting / viewing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding displaying / presenting / viewing more than using computers as a tool to perform an otherwise manual process (e.g. communicating a fare, communicating options). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (FHV management server, network, FHV operator mobile device, operator application, passenger mobile device, passenger application, fare calculation engine); and adding high-level extra-solution and/or post-solution activities (transmitting data, outputting data); generally applied to a technical environment / field of use (mobile, remote computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using FHV management server, network, FHV operator mobile device, operator application, passenger mobile device, passenger application, fare calculation engine to perform performing fare calculation, communicating a calculated fare, displaying the calculated fare, presenting the available FHV options, allowing the user to hail a vehicle, automatically selecting a FHV amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element regarding the passenger mobile device and FHV operator mobile device does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mobile computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification ¶[0083], ¶[0085], ¶[0144] describing the additional element of the passenger device and operator device as smartphones and iPhones or Samsung Galaxy devices (i.e. commercially available), and at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating over a network are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent performing steps), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. FHV management server, network, FHV operator mobile device, operator application, passenger mobile device, passenger application) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f).  Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
While identified above in Step 2A Prong One as a method of organizing human activity, and as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding communicating a calculated fare value are recited at a high level of generality (i.e. as a general means of transmitting data for subsequent performing steps), and also amount to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. FHV management server, passenger mobile device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f).  Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these features do not provide an inventive concept / significantly more.
While identified above in Step 2A Prong One as a method of organizing human activity, and as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding displaying / presenting / viewing are recited at a high level of generality (i.e. as a general means of displaying / presenting / outputting data), and also amount to mere outputting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. passenger application) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f).  Furthermore, these displaying / presenting / viewing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to hail a for-hire vehicle including when there are different available options at different fare rates), that is tangentially associated with a technology element (e.g. mobile, remote computing), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a mobile device itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 16, and further considering the addition of dependent claims 2-15 and 17-23. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2 and 17: The limitations reciting wherein the method does not use an FHV meter merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 3 and 18: The limitation of displaying an estimated time of arrival limitation is further directed to a method of organizing human activity (i.e. commercial interaction, business relation, managing personal behavior or relationships or interactions between people) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 4 and 19: The limitation of displaying a distance of the selected FHV from a current location of the user or from a designated pick-up location is further directed to a method of organizing human activity (i.e. commercial interaction, business relation, managing personal behavior or relationships or interactions between people) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5-6: The limitations wherein the fare calculation algorithm is based at least in part on time and distance (claim 5), wherein time comprises trip duration time (claim 6) merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation wherein trip duration time is determined from time of pickup of the user and time of drop off of the user (claim 7) is further directed to a method of organizing human activity (i.e. managing personal behavior or relationships or interactions between people, following rules or instructions) as described in the independent claim. Similar to the independent claims and the claims above, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the fare calculation algorithm comprises additional fees merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 9 and 20: The limitation wherein the for-hire vehicle operator mobile device comprises a smartphone represents an additional element that does not provide a practical application or significantly more.  This further limits the extra-solution for-hire vehicle operator mobile device (which only performs extra-solution data transmitting), applying it to a field of use (smart phones), which is not a practical application or significantly more. See the Applicant’s specification ¶[0083], ¶[0118], ¶[0135], ¶[0138], ¶[0144] describing the additional element of the operator devices as smartphones and iPhones or Samsung Galaxy devices (i.e. commercially available), and at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation wherein the FHV operator mobile device is configured to communicate with an onboard diagnostic device of the selected FHV represents an additional element that does not provide a practical application or significantly more.  Communicating here is recited at a high level of generality (i.e. as a general means of transmitting data between computer components / devices), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The use of the computer (i.e. FHV operator mobile device, onboard diagnostic device) in these steps merely represents using a generic / general purpose computers as a tool, and are not indicative of a practical application or inventive concept.  Furthermore, these communicating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0066], ¶[0136-137], ¶[0160] describing pairing an operator’s mobile computing device with a taxi/FHV on-board device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 11 and 21: The limitation wherein the passenger mobile device is configured to pair with one or more devices disposed within the selected FHV upon arrival represents an additional element that does not provide a practical application or significantly more.  Pairing here is recited at a high level of generality (i.e. as a general means of transmitting data between computer components / devices), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The use of the computer (i.e. passenger mobile device, one or more devices) in these steps merely represents using generic / general purpose computers as a tool, and are not indicative of a practical application or inventive concept.  Furthermore, these pairing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0137], ¶[0160] describing pairing an passenger’s mobile computing device with a taxi/FHV on-board device or the operator’s mobile device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 12 and 22: The limitation wherein the one or more devices comprises an onboard diagnostic device further limits the additional element regarding communicating / transmitting data. The use of the computer (i.e. onboard diagnostic device) in these steps merely represents using generic / general purpose computers as a tool, and are not indicative of a practical application or inventive concept.  See the Applicant’s specification ¶[0066], ¶[0160] describing pairing an passenger’s mobile computing device with a taxi/FHV on-board device for communication at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).
Dependent claim 13: The limitation an algorithm selector module configured to select the fare calculation algorithm from a plurality of fare calculation algorithms is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of an algorithm selector module is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 14: The limitation wherein the plurality of fare calculation algorithms comprises a first fare calculation algorithm for a first geographical jurisdiction zone and a second fare calculation algorithm for a second geographical jurisdiction zone merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 15 and 23: The limitation selecting from one or more parameters for use in the fare calculation algorithm with a parameter selector module is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of a parameter selector module is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1 and 16, and the dependent claims 2-15, 17-23 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-23 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-9, 11, 13, 15-18, 20-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al.
Claim 1:
	Paul, as shown, teaches the following:
A method comprising: 
a for-hire vehicle ("FHV") management server communicating over a network with a FHV operator mobile device having an operator application disposed thereon (Paul Fig 1, Fig 3, ¶[0012-13], ¶[0021], ¶[0078-79] details servers communicating with mobile device software and user devices participating in car sharing services, and a driver application on the driver device);
With respect to the following: 
the operator application providing functionality for communicating with the FHV management server over the network;
Paul, as shown in Fig 3, ¶[0021], ¶[0078-79] details a driver application on the driver’s mobile device, a server-based transportation monitoring service that coordinates hired / shared vehicles for transportation requests, and driver vehicles or mobile devices provide location tracking and communicating their current location and availability to the transportation monitoring service, highly suggesting but not explicitly stating the operator application communicating with the FHV management server over the network.  To the extent that Paul may not explicitly state this, Camp teaches this limitation with driver and customer applications and interfaces that direct the communications between the devices and the central server regarding transportation (Camp Fig 3, Fig 8A-8E, ¶[0044], ¶[0081], ¶[0097]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the operator application providing functionality for communicating with the FHV management server over the network as taught by Camp with the teachings of Paul, with the motivation of “arranging transport between a customer and a transport party” (Camp ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the operator application providing functionality for communicating with the FHV management server over the network as taught by Camp in the system of Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Paul (in view of Camp) also teaches the following:
the FHV management server communicating over the network with a passenger mobile device having a passenger application disposed thereon (Paul Fig 3, ¶[0012-13], ¶[0024] details a transportation application installed on passenger devices that communicates with the transportation service); 
the passenger application providing functionality for communicating with the FHV management server over the network (Paul Fig 3, ¶[0012-13], ¶[0024] details a transportation application installed on passenger devices that communicates with the transportation service); 
the FHV management server comprising a fare calculation engine (Paul Fig 3, Fig 13, ¶[0023], ¶[0028] details the transportation monitoring service and server includes a fee calculator to determine the cost associated with transportation options); 
the fare calculation engine performing a fare calculation algorithm (Paul ¶[0023], ¶[0071] details calculating the fee using known techniques based on the start and destination points for the trip); 
the FHV management server communicating a calculated fare value to the passenger mobile device (Paul Fig 13, ¶[0023], ¶[0071] details the remote fee calculator calculating the fee and conveying the information to the passenger device); 
the passenger application displaying the calculated fare value (Paul Fig 13, ¶[0023], ¶[0071] details displaying the final fare to the passenger mobile device through the application); 
allowing a user to view available FHV options by presenting the available FHV options with the passenger application (Paul ¶[0024], ¶[0026-27] details providing available transportation options based on the user’s current location and desired destination, and providing the location of drivers in the area with the option to hail individual taxis / car-sharing users); 
allowing the user to hail a vehicle using the passenger mobile device (Paul Fig 10, ¶[0027], ¶[0068-69] details hailing a taxi or car-sharing driver with the mobile application, and providing the location of drivers in the area with the option to hail); and 
With respect to the following:
automatically selecting a FHV to hail based on one or more preferences of the user.
Paul, as shown in Fig 10, ¶[0013], ¶[0027], ¶[0035], ¶[0068], claim 7 details maintaining one or more preferences of the user, a hailing request for a taxi / FHV, selecting a taxi / FHV, and generating transportation options based on user preferences, but does not explicitly state automatically selecting a FHV to hail based on one or more preferences of the user.  However, Camp teaches this limitation receiving the user’s ride request and then automatically selecting a matched driver based on criteria including the user’s preferences (Camp ¶[0028], ¶[0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically selecting a FHV to hail based on one or more preferences of the user as taught by Camp with the teachings of Paul (in view of Camp), with the motivation of “arranging transport between a customer and a transport party” (Camp ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically selecting a FHV to hail based on one or more preferences of the user as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Paul also teaches the following:
wherein the method does not use a FHV meter (Paul Fig 3, Fig 10, ¶[0021-23], ¶[0068] details implementation using mobile devices of vehicle drivers including GPS location technology, mobile device applications, and a server-based transportation monitoring server to communicate, hail a taxi / vehicle, and calculate fees for the ride).
Claim 3:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Paul also teaches the following:
displaying an estimated time of arrival of the selected FHV (Paul Fig 12, ¶[0070] details displaying a ride progress screen and the cab’s estimated time of arrival).
Claim 5:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Camp also teaches the following:
wherein the fare calculation algorithm is based at least in part on time and distance (Camp ¶[0033], ¶[0043], ¶[0099] details the fee determination may be based on distance or route traveled and/or the time that the customer is in the vehicle, with payment parameters including total distance and/or time of the transport from start to finish).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the fare calculation algorithm is based at least in part on time and distance as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6:
	Paul in view of Camp, as shown above, teach the limitations of claim 5.  Camp also teaches the following:
wherein time comprises trip duration time (Camp ¶[0033], ¶[0099] details ride duration between respective pickup and drop off locations, the time of the transport from start to finish, the time that the customer is in the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein time comprises trip duration time as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Paul in view of Camp, as shown above, teach the limitations of claim 6.  Camp also teaches the following:
wherein trip duration time is determined from time of pickup of the user and time of drop off of the user (Camp ¶[0033], ¶[0099] details ride duration between respective pickup and drop off locations, time of the transport from start to finish when the time that the customer is in the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein trip duration time is determined from time of pickup of the user and time of drop off of the user as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Paul also teaches the following:
wherein the fare calculation algorithm comprises additional fees (Paul ¶[0023], Fig 13 details additional fees for waiting / traffic delay and for an airport exit surcharge).
Claim 9:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Paul also teaches the following:
wherein the for-hire vehicle operator mobile device comprises a smartphone (Paul ¶[0020-21], ¶[0027] details mobile devices of the drivers participating in the car sharing service include Apple iPhones and RIM Blackberries).
Claim 11:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Camp also teaches the following:
wherein the passenger mobile device is configured to pair with one or more devices disposed within the selected FHV upon arrival (Camp ¶[0085] details fare pickup is detected when the passenger mobile device pairs (e.g. Bluetooth) with the driver mobile device when they are in close proximity to each other (e.g. front seat and back seat of vehicle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the passenger mobile device is configured to pair with one or more devices disposed within the selected FHV upon arrival as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Camp also teaches the following:
an algorithm selector module configured to select the fare calculation algorithm from a plurality of fare calculation algorithms (Camp ¶[0058], ¶[0087-90], ¶[0095] details one or more algorithms to determine the fare for the transport, different fare pricing algorithms based on locations, pre-defined regions, routes, duration, and type of vehicle; and selecting to use alternative parameter payment models including times of increased market demand and peak hours (e.g. rates for transport services in peak hours are higher), luxury vehicle characteristics (e.g. higher fare for limousines than sedans)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an algorithm selector module configured to select the fare calculation algorithm from a plurality of fare calculation algorithms as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Paul in view of Camp, as shown above, teach the limitations of claim 1.  Camp also teaches the following:
selecting from one or more parameters for use in the fare calculation algorithm with a parameter selector module (Camp Fig 4, ¶[0026-27], ¶[0058], ¶[0087-90], details determining fare calculation algorithm parameters including the location payment parameters such as pickup location / drop off location / route information / duration; and any additional payment parameters such as market conditions / desirability / transport parameters).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include selecting from one or more parameters for use in the fare calculation algorithm with a parameter selector module as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Paul, as shown, teaches the following:
A method comprising: 
a for-hire vehicle ("FHV") management server communicating over a network with a FHV operator mobile device having an operator application disposed thereon (Paul Fig 1, Fig 3, ¶[0012-13], ¶[0021], ¶[0078-79] details servers communicating with mobile device software and user devices participating in car sharing services, and a driver application on the driver device); 
With respect to the following:
the operator application providing functionality for communicating with the FHV management server over the network; 
Paul, as shown in Fig 3, ¶[0021], ¶[0078-79] details a driver application on the driver’s mobile device, a server-based transportation monitoring service that coordinates hired / shared vehicles for transportation requests, and the driver vehicles and mobile devices provide location tracking and communicating their current location and availability to the transportation monitoring service, highly suggesting but not explicitly stating the operator application communicating with the FHV management server over the network.  To the extent that Paul may not explicitly state this, Camp teaches this limitation with driver and customer applications and interfaces that direct the communications between the devices and the central server regarding transportation (Camp Fig 3, Fig 8A-8E, ¶[0044], ¶[0081], ¶[0097]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the operator application providing functionality for communicating with the FHV management server over the network as taught by Camp with the teachings of Paul, with the motivation of “arranging transport between a customer and a transport party” (Camp ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the operator application providing functionality for communicating with the FHV management server over the network as taught by Camp in the system of Paul, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Paul (in view of Camp) also teaches the following:
the FHV management server communicating over the network with a passenger mobile device having a passenger application disposed thereon (Paul Fig 3, ¶[0012-13], ¶[0024] details a transportation application installed on passenger devices that communicates with the transportation service); 
the passenger application providing functionality for communicating with the FHV management server over the network (Paul Fig 3, ¶[0012-13], ¶[0024] details a transportation application installed on passenger devices that communicates with the transportation service); 
the FHV management server communicating a calculated fare to the passenger mobile device (Paul Fig 3, Fig 13, ¶[0023], ¶[0071] details the remote fee calculator calculating the fee and conveying the information to the passenger device); 
allowing a user to view available FHV options (Paul ¶[0024], ¶[0026-27] details providing available transportation options based on the user’s current location and desired destination, and providing the location of drivers in the area with the option to hail individual taxis / car-sharing users); 
With respect to the following:
automatically selecting the FHV to hail based on one or more preferences of the user; and 
Paul, as shown in Fig 10, ¶[0013], ¶[0027], ¶[0035], ¶[0068], claim 7 details maintaining one or more preferences of the user, a hailing request for a taxi / FHV, selecting a taxi / FHV, and generating transportation options based on user preferences, but does not explicitly state automatically selecting a FHV to hail based on one or more preferences of the user.  However, Camp teaches this limitation receiving the user’s ride request and then automatically selecting a matched driver based on criteria including the user’s preferences (Camp ¶[0028], ¶[0050]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically selecting a FHV to hail based on one or more preferences of the user as taught by Camp with the teachings of Paul (in view of Camp), with the motivation of “arranging transport between a customer and a transport party” (Camp ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include automatically selecting a FHV to hail based on one or more preferences of the user as taught by Camp in the system of Paul (in view of Camp), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Paul (in view of Camp) also teaches the following:
the passenger application allowing the user to hail the FHV (Paul Fig 10, ¶[0027], ¶[0068-69] details hailing a taxi or car-sharing driver with the mobile application).
Claim 17:
	Claim 17 recites substantially similar limitations as claim 2 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 18:
	Claim 28 recites substantially similar limitations as claim 3 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 9 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 9.
Claim 21:
	Claim 21 recites substantially similar limitations as claim 11 and therefore claim 21 is rejected under the same rationale and reasoning presented above for claim 11.
Claim 23:
	Claim 23 recites substantially similar limitations as claim 15 and therefore claim 23 is rejected under the same rationale and reasoning presented above for claim 15.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al., as applied to claims 1 and 16 above, and further in view of US patent application publication 2004/0093280 A1 to Yamaguchi.
Claim 4:
Paul in view of Camp, as shown above, teach the limitations of claim 1.  With respect to the following:
displaying a distance of the selected FHV from a current location of the user or from a designated pick-up location. 
Paul, as shown in Fig 12, ¶[0070], ¶[0082] details displaying on a map the hailed FHV and the current location of a user which shows how far away the FHV is from the current location (i.e. distance), highly suggesting but not explicitly stating that it displays the distance of the selected FHV from a current location.  However, Yamaguchi teaches this limitation displaying the calculated distance and time and the received taxi information of a selected taxi in the display (Yamaguchi ¶[0106]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying a distance of the selected FHV from a current location of the user as taught by Yamaguchi with the teachings of Paul in view of Camp, with the motivation to "provide a taxi user with various text information a taxi user would like to know" and with the added convenience to "know the arrival time at which a taxi is expected to arrive at a place a taxi user indicated or a current position of a taxi user, without necessity of a taxi user to input his/her current position into his/her handy terminal” (Yamaguchi ¶[0006], ¶[0019]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include displaying a distance of the selected FHV from a current location of the user as taught by Yamaguchi in the system of Paul in view of Camp, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Claim 19 recites substantially similar limitations as claim 4 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 4.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al., as applied to claim 1 above, and further in view of US patent application publication 2011/0012720 A1 to Hirschfeld.
Claim 10:
Paul in view of Camp, as shown above, teach the limitations of claim 1.  With respect to the following:
wherein the FHV operator mobile device is configured to communicate with an onboard diagnostic device of the selected FHV.
Camp (of Paul in view of Camp), as shown in claim 17 details the FHV driver’s device is configured to receive location information related to an FHV trip, but does not explicitly state this device is configured to communicate with an on-board diagnostic system of the FHV.  However, Hirschfeld teaches this remaining limitation, with a vehicle driver’s device in communication with the vehicle on-board diagnostic system, configured to receive information related to vehicle trips from the on-board diagnostic system (Hirschfeld Fig 1, ¶[0017], ¶[0023], claim 1, claim 3, and claim 6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the vehicle (an FHV, per Paul / camp) operator mobile device configured to communicate with an on-board diagnostic system in the vehicle as taught by Hirschfeld with the teachings of Paul in view of Camp, with the motivation of “providing significant value to society by reducing fuel consumption and traffic congestion" and that “a more complete understanding of the vehicle and driver performance may be determined" (Hirschfeld ¶[0022-23]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the vehicle (an FHV, per Paul / Camp) operator mobile device configured to communicate with an on-board diagnostic system in the vehicle as taught by Hirschfeld in the system of Paul in view of Camp, since the claimed invention is merely a combination of old elements (e.g. mobile device obtaining trip data from its own sensors, mobile device obtaining trip data from an on-board diagnostic system), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al., as applied to claims 11 and 16 above, and further in view of US patent application publication 2011/0009107 A1 to Guba et al.
Claim 12:
	Paul in view of Camp, as shown above, teach the limitations of claim 11. With respect to the following:
wherein the one or more devices comprise an onboard diagnostic device.
Camp, as shown in ¶[0085] (and in claim 11 above) details the passenger’s mobile device pairing with one or more devices disposed within the selected FHV upon arrival, but does not explicitly state that the passenger device pairs with an onboard diagnostic device.  However, Guba teaches this limitation pairing both a driver’s mobile device and a passenger’s mobile device using Bluetooth with a vehicle’s on-board diagnostic device when the mobile device approaches the vehicle (Guba ¶[0023], ¶[0093], ¶[0142])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the one or more devices comprise an onboard diagnostic device as taught by Guba with the teachings of Paul in view of Camp, with the motivation to “enforce rules-based policy for the driver/operator of the vehicle or even additional passengers” (Guba ¶[0142]) and further support a “car sharing service in which users agree to share rides with other users” (Paul ¶[0021]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the one or more devices comprise an onboard diagnostic device as taught by Guba in the system of Paul in view of Camp, since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 22:
	Claim 22 recites substantially similar limitations as claim 12 and therefore claim 22 is rejected under the same rationale and reasoning presented above for claim 12.

Claims 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al., as applied to claims 11 and 16 above, and further in view of US patent application publication 2003/0139941 A1 to Matsumoto.
EXAMINER’S NOTE: This alternate rejection of claims 12 and 22 is provided both in further support of obviousness, and based on the interpretation of ‘the one or more devices’ in claim 22 as referring to ‘one or more devices’ of claim 21 as noted in the 35 USC 112(b) rejection.
Claim 12:
	Paul in view of Camp, as shown above, teach the limitations of claim 11. With respect to the following:
wherein the one or more devices comprise an onboard diagnostic device.
Camp, as shown in ¶[0085] (and in claim 11 above) details the passenger’s mobile device pairing with one or more devices disposed within the selected FHV upon arrival, but does not explicitly state that the passenger device pairs with an onboard diagnostic device.  However, Matsumoto teaches this limitation with a passenger’s cellular phone device linking with the taxi on-board equipment for certification and authentication (i.e. onboard diagnostic device) (Matsumoto Fig 16B, ¶[0120-121]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the one or more devices comprise an onboard diagnostic device as taught by Matsumoto with the teachings of Paul in view of Camp, with the motivation to “enhance intention of the general public to want to board the vehicle and... to expect increase of customers (Matsumoto ¶[0009]).
Claim 22:
	Claim 22 recites substantially similar limitations as claim 12 and therefore claim 22 is rejected under the same rationale and reasoning presented above for claim 12.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application publication 2011/0313880 A1 to Paul et al. in view of US patent application publication 2011/0307282 A1 to Camp et al., as applied to claim 13 above, and further in view of US patent application publication 2013/0006722 A1 to Ziomkowski et al.
Claim 14:
Paul in view of Camp, as shown above, teach the limitations of claim 13. With respect to the following:
wherein the plurality of fare calculation algorithms comprises a first fare calculation algorithm for a first geographical jurisdiction zone and a second fare calculation algorithm for a second geographical jurisdiction zone.
Camp (of Paul in view of Camp) as shown in ¶[0058], ¶[0095] details a plurality of fare calculation algorithms including fares based on multiple fenced geographic areas (i.e. first geographical jurisdiction zone, second geographic jurisdiction zone), and the fare value from one fenced region to another may be pre-determined and using the locations to determine the fare value, highly suggesting but not explicitly stating a first algorithm for a first geographical jurisdictional zone and a second fare calculation algorithm for a second geographical jurisdiction zone.  To the extent that Camp may not explicitly state this, Ziomkowski teaches this limitation including different fare schedules including fare schedules for trips within a local zone (i.e. first fare calculation algorithm for a first geographical jurisdiction zone) and another required fare schedule for trips outside of the zone (i.e. second fare calculation algorithm for a second geographical jurisdiction zone) (Ziomkowski Fig 5, ¶[0207]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of fare calculation algorithms comprises a first fare calculation algorithm for a first geographical jurisdiction zone and a second fare calculation algorithm for a second geographical jurisdiction zone as taught by Ziomkowski with the teachings of Paul in view of Camp, with the motivation of “providing automated fare calculations" (Ziomkowski ¶[0004]). In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the plurality of fare calculation algorithms comprises a first fare calculation algorithm for a first geographical jurisdiction zone and a second fare calculation algorithm for a second geographical jurisdiction zone as taught by Ziomkowski in the system of Paul in view of Camp, since the claimed invention is merely a combination of old elements (e.g. mobile device obtaining trip data from its own sensors, mobile device obtaining trip data from an on-board diagnostic system), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2012/0041675 A1 to Juliver details a method and system for coordinating transportation service.
“Implementation of GPS Enabled Car Pooling System” to Rukhande et al. (IJAET, Nov 2011 Vol 1, Issue 5 pg. 318-328) details requesting and scheduling ridesharing with a requesting user and a driver that each use a mobile application that interfaces with a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628